United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2868
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the
         v.                             * District of Nebraska.
                                        *
Jose Beltran-Medina,                    * [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: June 30, 2008
                                Filed: July 1, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Beltran-Medina (Beltran) appeals the 120-month sentence the district
     1
court imposed after he pleaded guilty to conspiring to distribute and possess with
intent to distribute 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, in violation of 18 U.S.C. § 2 and 21 U.S.C.
§§ 841(b)(1), 846. His counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the district court erred in denying
Beltran safety-valve relief.

         1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
       We conclude that the district court did not clearly err in denying safety-valve
relief. In a post-arrest, videotaped interview with authorities, Beltran disclosed only
the most basic facts of his offense and was less than forthcoming as to information he
reasonably could have been expected to know. See United States v. Guerra-Cabrera,
477 F.3d 1021, 1025 (8th Cir. 2007) (defendant must do more than disclose basic facts
of crime, and district court may hold defendant responsible for disclosing identities
and participation of other individuals in offense if defendant could reasonably be
expected to have such information); United States v. Soto, 448 F.3d 993, 995-96 (8th
Cir. 2006) (standard of review; court is entitled to draw reasonable inferences from
evidence when assessing truthfulness of safety valve proffer).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, and we affirm the district court’s judgment.
                      ______________________________




                                          -2-